 1                                                                      Hon. Richard A. Jones

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
           UNITED STATES OF AMERICA,                     CASE NO. CR13-322RAJ
 8
                                 Plaintiff,              ORDER STRIKING MOTION
 9                 v.
10
           LEWIS DEAN ARMSTRONG,
11
                                 Defendant.
12
             The Court is in receipt of Defendant Lewis Dean Armstrong’s “Pro Se Petition for
13
     Motion for Competency Hearing” (Dkt. #207).
14           On January 13, 2017, this matter was remanded by the Ninth Circuit Court of
15   Appeals to the district court for the limited purpose of determining whether Defendant
     was competent to understand the nature and consequences of the proceedings against him
16
     and to assist properly in his post-conviction proceedings.
17           On March 6, 2018, after conducting a competency hearing at which Dr. Kenneth
18   Muscatel and the Defendant testified, the Court determined Defendant to be not
     competent to assist in his post-conviction proceedings. That determination was appealed
19
     to the Ninth Circuit Court of Appeals.
20   ///
21   ///
     ///
22


     ORDER STRIKING MOTION - 1
 1         Defendant is represented by attorney Robert Gombiner for purposes of his appeals.
     Because Defendant is represented by counsel, only counsel may submit filings. This
 2
     court therefore declines to entertain the motion and orders the clerk to STRIKE the
 3
     motion.
 4         DATED this 16th day of August, 2019.

 5

 6                                                   A
 7                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER STRIKING MOTION - 2
